Title: To James Madison from Ignacio Álvarez Thomas, 9 February 1816
From: Álvarez Thomas, Ignacio
To: Madison, James


                    
                        Palace of the Government inBuenos. Ayres. the 9th: of February 1816.
                        Most Excellent Sir,
                    
                    If in the exercise of the powers with which, I am invested, as Supreme Chief of the United Provinces of Río de la Plata, a suitable occasion should present itself of proving to you my high respect for your person, I would eagerly avail myself of it, confident as I am of the great desire of my fellow-Citizens to form a closer connexion with the United States. Permit me therefore, to present to Your Excellency, by the hands of the National Colonel, Don Martin Tompson, a Specimen of the first Essays of the Manufacture of Arms established, in the Provinces of Buenos-Ayres and Tucuman under the auspices of a free Government, as an homage due to the chief Magistrate of the United States of North America. I flatter myself that Your

Excellency, on considering the frankness of this proceeding, will give to its sentiment, that value which is intrinsically wanting in a present, whose only merit consists in exhibiting the State of our Arts, and the Material of which it is composed. What appertains to the Mineral Kingdom, is peculiar to this Country, which is at length beginning to breathe, on being freed from the bondage and fetters of the Spanish Government. The Tract which I have the honour to transmit herewith to Your Excy:, will make you acquainted with the New Discovery in this Class, made in the Territory of my Government. May an opportunity soon present itself for renewing to Your Excellency the assurance of my highest Consideration, and the becoming expressions of the sentiments of a People, who admidst the struggle in which they are engaged to secure their rights, reflect on the natural relations which are one day to unite them with that People over whom you so worthily preside. God preserve You many Years!
                    
                        (Signed) Ignto: Alvarez
                    
                